 In the Matter of THE AMERICAN ROLLING MILL COMPANY, EMPLOYERandUNITED STEELWORKERS OF AMERICA, AFFILIATED WITH THEC. I.0.,PETITIONERIn the Matter of THE AMERICAN ROLLING MILL COMPANY,EMPLOYERandBRICKLAYERS, MASONS AND PLASTERERS INTERNATIONAL UNION,LOCAL 57, A. F. OF L., PETITIONERCases Nos. 9-R-2W and 9-R-455, respectively.Decided April.8, 1947Frost c6 Jacobs,byMessrs. Cornelius J. PetzholdandCharles A.Atwood,of Cincinnati, Ohio, for the Employer.Mr. Julius Holzberg,of Cincinnati, Ohio, for the Steelworkers.Mr. John W. Jockel,of Cleveland, Ohio, for the Bricklayers.Mr. Henderson Estes,of Middletown, Ohio, for the Independent.Mr. Gerald P. Leicht,of counsel to the Board:DECISIONDIRECTION OF ELECTION-AND ,ORDERUpon separate petitions duly filed, a consolidated hearingin thesecases washeld at Middletown, Ohio, on December 16, 17 and 18, 1946,beforeWilliam O. Murdock, hearing officer.The hearingofficer'srulings madeat the hearingare free fromprejudicialerror and arehereby, affirmed.Upon the entire record in the case,l the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERThe American Rolling Mill Company, an Ohio corporation, is en-gaged in the business of producing iron and steel and manufacturing3On January 6, 1947, the Employer moved that the record be corrected in certain minorrespects.On January 7, 1947, the Board served upon the parties notice that the motionwould'be granted unless sufficient cause for denial were-shown by January 17, 1947.Noobjections to the granting of the motion having been filed, the record is.corrected as re-quested by the Employer.73 N. L.R B, No. 119.617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD-iron and steel products. It operates several plants, including a steelmill and fabrication plant in Middletown, Ohio, which alone are in-volved in this proceeding.The Middletown plants annually use rawmaterials valued in excess of $5,000,000, of which approximately 75percent is shipped to the plants from points outside the State of.Ohio.These plants 'annually manufacture products having i value in excessof $10,000,000, of which approximately 75 percent is shipped to pointsoutside the State of Ohio.The Employer admits and we find that- it' is engiged in commercewithin the meaning of the National Labor Relations Act.II.-THE ORGANIZATIONS INVOLVEDThe Petitioner, United Steelworkers of America, herein called theSteelworkers, is a labor organization affiliated with the Congiess ofIndustrialQrganizations, claiming to represent employees of theEmployer..The Petitioner, Bricklayers, Masons -and Plasterers InternationalUnion, Local 57, herein called the Bricklayers, is a labor organizationaffiliated with the American Federation of Labor, claiming to repre-sent employees of the Employer.Armco. Employees Independent Federation, Incorporated, hereincalled the Independent, is an unaffiliated labor organization, claimingto represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either the Steelworkers or the_Bricklayers)as the exclusive bargaining representative of employeesof the Employer in the absence of Board certification.On June 6, 1944, the Independent was certified as the bargainingrepresentative of employees of the Employer in the same basic unitwhich is here sought by the Steelworkers in Case No. 9-R-92443; thisunit included the employees here sought by the Bricklayers in Case No.9-R-2455.2The Employer and the Independent entered into a 2-yearcollective bargaining agreement on December 7, 1944, which providedthat the agreement should be ' automatically extended from year toyear, unless notice of termination were given by either party 30 daysprior to any anniversary date. The Steelworkers and the Bricklayersfiled their respective original'petitions prior to the 1946 effective dateof the automatic renewal clause of the contract. The contract is there-fore not a bar to the instant proceedings and none of the parties socontends.We find that in Case No. 9-R-2443 a question affecting commercehas arisen concerning the representation of employees of the Em-2 llMatter of The American Rolling Mill Company,56 N L R B 609 THE AMERICAN ROLLING MILL COMPANY619ployer, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.For reasons hereinafter stated we make no finding at this time withrespect to the alleged question concerning"representation in Case No.,9-R-2455.IV.THE APPROPRIATE UNITA. The contentions of the partiesIn Case No. 9-R-2443, the Steelworkers seeks a unit of all productionand maintenance employees in the Fabricating Division, and the Mid-dletown Division (steel mill) of the Employer, including weighmen,recorders,-scrap yard men, and river pump men, but excluding millclerks,-junior mill clerks, schedule clerks, order dispatchers, salariedfuel men, salaried inspectors, all janitors (except plant janitors), sal-aried motor testers, salaried meter repair men, all wood and metal pat-tern makers, pattern maker apprentices, plant-protection employees,weighmasters, tiniekeepers, premium checkers, employees in the firstaid and medical departments, salaried -employees in the metallurgicaldepartment, all employees in the home office, all employees in the mainoffice of each.Division, all salaried employees not directly connectedwith production and maintenance, occasional, irregl.ilar, and substi-tute foremen, all co-op student employees, all part-time employees notregularly scheduled, all part-time employees who work less than 20hours per week, foremen, assistant foremen, chief mill clerks, and allother supervisory employees with authority to hire, promote, discharge.discipline, or otherwise effect changes in the status of-employees, oreffectively recommend such action, constitute a .unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.In Case No. 9-R-2455, the Bricklayers seeks a unit of all bricklayersand apprentices in the Middletown plant of the Employer, excludin gforemen and group leaders and all other supervisory employees.At the hearing, the Steelworkers took no position with respect tothe unit sought by the Bricklayers.Subsequent to the hearing, how-ever, the Steelworkers notified the Board that it opposed the unitsought by the Bricklayers in view of the "integrated character of steelproduction" and the history of collective bargaining in this case, anddesired their inclusion in the unit-it-is seeking.The Employer and theIndependent contend that their contract covering production and main-tenance employees establishes a history of collective bargaining on aplant-wide basis and that therefore the unit sought by the Bricklayersis inappropriate.--.With respect to the unit sought by the Steelworkers, the Employerand the Independent are in disagreement with the Steelworkers as to. 620DECISIONS OF NATIOI\TAL, LABOR' RELATIONS BOARDthe exclusion of certain categories of employees which are discussedin detail in subsectionD, infra.In taking such a position they contendthat the unit previously established by the Board 3 and which wasembraced,by their contract is determinative, there being no change incircumstances warranting any modification of the unit at this time.B. The history of collective bargainingIn 1943, the Pattern Makers League of North America petitionedfor a unit of all wood and metal pattern makers and their apprentices,employed in the Fabricating Division of the Employer at Middletown.During the same year, the Independent petitioned for a unit of produc-tion and maintenance employees, excluding, among others, the em-ployees sought by the Pattern Makers.The two cases were consoli-dated for hearing, and the Steelworkers, as an intervening party, con-tended that certain categories of employees sought by the Independentshould be excluded .4On March 2, 1944, the Board issued its Decisionand Direction of Elections,5 directing that separate elections be con-ducted among the employees sought by the P. M. L. and the Inde-pendent, respectively.The Board included in the production andmaintenance unit sought by the Independent the categories of em-ployees, noted in footnote 4, above, whom the Steelworkers sought toexclude.A description of the Employer's plants and operations is describedin considerable detail in that Decision.The record in the instant caseindicates that the operations today are substantially as previouslyfound.Pursuant to the Direction, elections were conducted. among thepattern makers on March 31, 1944, and among the production andmaintenance employees on March 30 and 31, 1944. The P. M. L.received a majority vote in the, pattern makers unit and on April 12,1944, was certified as .the collective bargaining representative of thepattern makers.The Tally of Ballots cast in the election among the production- andmaintenance employees:disclosed that the challenged ballots cast weresufficient in number to affect the outcome of the election.On May 5,1944, the Regional Director issued his Report on Challenged Ballots,recommending the overruling of certain of the challenges and the sus-taining of others,On May 17, 1944, the Board issued its Supple-mental Decision and Direction, affirming' the recommendations of theRegional Director and directing him to open and count ballots as towhich the challenges were overruled.On May 26, 1944, the Regional8 SeeMatter of The AmericanRolling Mill Company,55N. L. R. B. 231.Mill-clerks, junior mill clerks,schedule clerks, order,dispatchers,salaried fuel men,salaried inspectors, janitors, salaried motor tests, and salaried meter repair men.55 N L. R B. 231,Supra. THE AMERICAN ROLLING MILL COMPANY621Director issued his Revised Tally of Ballots, which showed that amajority of the valid votes had been cast for the Independent.As al-ready noted, on June 6, 1944, the Board certified the Independent ascollective bargaining representative of the production and main-tenance employees.Also as noted, the Employer and the Independententered into a 2-year contract covering the employees for whom theIndependent was certified as bargaining representative.C. The unit sought by the BricklayersExcept for fringe issues, there is no dispute as to the appropriatenessof a production and maintenance unit, apart from the issue raised bythe Bricklayers as to the separation of the bricklayers and appren-tices from the larger unit.The Bricklayers' petition for a separateunit of approximately 23 bricklayers and apprentices requires fur-ther deliberation by the Board, inasmuch as it involves the generalproblem of craft versus industrial unit in the steel industry.6But thefringe issues are relatively simple and their prompt resolution willfix the contours of the basic production and maintenance unit, per-mitting an immediate election to be held among approximately 4,000employees.Therefore, we shall not pass upon the Bricklayers' peti-tion at this time, but shall proceed to dispose of the Steelworkers'petition, thus severing the two cases and avoiding further delay forthe overwhelming majority of employees.Although we make nodetermination now of whether to include the bricklayers and appren-tices in the production and maintenance unit, as hereinafter providedin Section V they shall be allowed to vote in the election we are direct-ing among the employees in the production and maintenance unit.However, the Regional Director shall segregate and impound theirballots until we have acted upon the Bricklayers' petition and deter-mined whether or not they are to be included in the production andmaintenance unit or permitted a separate election.We turn now to a consideration of the fringe issues raised by theSteelworkers' petition in Case No. 9-R-2443.D. The disputed categories. in the production and maintenance unitMill clerks, junior mill clerks, schedule clerks, order dispatchers, Sala-Pied fuel ,men, salaried inspectors, salaried motor testers, and salariedmeter repair menThe Steelworkers, as in the prior case, is seeking to exclude theseclassifications of employees from the unit.The Employer and the-Independent oppose such exclusions.The Board, in its prior Do-See, e g(Matter of Tennessee Coal,It on and Railway Company,39 N L R , B 617Matter of Geneva Steel company,57 N L R B 50 622DECISIONSOF NATIONALLABOR RELATIONS BOARDcision, considered each of these categories and included them. In theelection directed by the Board in the prior case, the Steelworkers' chal'lenged the ballots of employees in a number of these categories.' -TheRegional Director, in his Report on Challenged Ballots, recommendedthe overruling of these challenges, which recommendation was affirmed'by the Board, and the challenged ballots of these employees wereopened and counted.Although the record-indicates that there have been, additional em-ployees employed in several of these ' categories, there appears to beno substantial change in the duties, relationship, and functions ofthe employees in the categories.We shall, accordingly, include then.JanitorsContrary to the desires of the Employer and the Independent, theSteelworkers seeks to remove all janitors, except plant janitors, fromthe unit.There are, apparently three types- of janitors employed bythe Employer in Middletown : general office janitors, main, office jan-itors, and plant janitors.The general offices for all the Employer'splants are located at Middletown, Ohio.Nohe of the parties con`-tends for the inclusion of the general office janitors and they were-notincluded in the unit in the prior case or in the contract between theEmployer- and- the Independent.Accordingly,we shall excludethem. - The main office janitors of the East Works Divisions and theFabricating Division were included in the unit the Board estab-lished in its prior Decision.Because there appears to be no substantialchange in their duties; relationship, and functions, we shall includethem.None of the parties contends for the exclusion of plant janitors.We shall, accordingly, also include them..Part-time employees not regularly scheduledThe record indicates that there are "probably a few employees" em-ployed in this category.There is no controversy, however, betweenthe parties with respect to these employees. - All agree to their ex- -clusion.We shall, accordingly, exclude them.Part-time employees regularly scheduled- who work less thane, 20hours per, wee/cThe Steelworkers seeks, to exclude these employees, numberingapproximately 35, from the unit.The Employer and the Independ-ent, however, would include them.The Steelworkers also contendedin the prior case that part-time employees should not be eligible toN1111clerks,junior mill clerks, schedule clerks, order dispatchers,salaried inspectorsAlsoreferred to asthe MiddletownDivision(steel mill) THE AMERICAN ROLLING MILL COMPANY623vote.The Board, however, in its Decision, found that they had asubstantial interest in the selection of a collective bargaining repre-sentative and were thus eligible to vote.Part-time employees wereaaso'challenged by the Steelworkers at the prior election on the groundthat they were working less than 24 hours.The Regional Director,however, recommended that the challenged ballots of these employees,some of whom n`orked as little as 8 hours per week, should be openedand counted.This recommendation was affirmed by the Board andthe challenged ballots were opened and counted.The record does notshow that there is any substantial change in the duties, relationship,and functions of these part-time employees, and we shall, accordinglyinclude them._Co-op Student EmployeesThe Steelworkers would exclude Co-ops, whereas the Employer andthe Independent would include them. , The Employer employs eightpersons in this category.They are all engineering students attendingthe University of Cincinnati.The prior Board Decision did not treatwith Co-ops, as none were employed by the Employer during the warperiod.Co-ops were, however, employed both before and after thewar.The present Co-ops are "'ex-G. L's."They work in pairs, al=ternately attending school and working for 7-week periods, during theentire university course.9 It, therefore, appears that Co-ops are notsteady employees and that their employment is merely incidental totheir education.We accordingly find that they do not have a strongcommunity of interest with the other production and maintenance em-ployees, and we shall exclude them.Occasional, irregular and substitute foremenThese approximately 100 employees, whom the Steelworkers wouldexclude, and the Employer and the Independent include, were re-ferred to in the record as "spellmen." They consist of regular produc-tion and maintenance employees who regularly "act for," "spell," or"float out" turn foremen, in their absence. It appears that the prac-tice of spelling supervisors has existed for many years.However, thispractice has increased recently due to the practice of placing all super-visors on a salary basis and changing them from a 48-hour to a 40-hourweek.The spellmen are usually the most skilled production andmaintenance employees in their section and have, what was character-ized by witnesses for the Employer, "a job knowledge."Althoughthey have a good chance for promotion to the position of foreman in9Theywork in the galvanizing maintenance,cold strip maintenance,metalluigical andopen hearth furnace departments of the East Works Division.The record reveals that ifthey are employed at all on a permanent full-time basis upon completion of their studies,11will be ina technical or supervisory capacity.73992G-47-vol. 73-41- 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe event of a vacancy, they are not necessarily the ones so selected, andthey are so advised.While spelling they make decisions only frolican operational or mechanical standpoint, their principal function be-ing to direct the working force.Also while spelling they are paid thehourly rate formerly, received by, turn foremen, which "can be" higherthan their regular rate as production and maintenance employees.The following factors distinguish spellmen from supervisory em--ployees: (1) working schedules are made up only by turn foremen;(2) they are not required to make recommendations as to the statusof employees, as are the turn foremen, whose recommendations aregiven weight; (3) while they are required to report infractions ofrules, this requirement is made of all production and maintenance em-ployees; (4) their opinion is not sought in the preparation of "laboraudits," whereas the opinion of turn foremen is so sought; (5) theyhave no part in the handling of grievances as do the turn foremen; (6)the question of retention under the seniority clause in the contract be-tween the Employer and the Independent was not taken upwith spell-men but was taken up with turn foremen; (7) they do not receivesupervisory passes as do'the turn foremen; (8) they do not attendschool, as do the turn foremen, where supervisors are trained in man-agement policies b0On the entire record, we are of the, opinion that spellmen are notsupervisors within the Board's customary definition of that term, andwe shall, therefore, include them in the unit.We find that all production and maintenance employees of theFabricating Division and Middletown Division (steel mill) of theEmployer in Middletown, Ohio, including,weighmen, recorders, scrapyard inen, river pump men, mill clerks, junior mill clerks, scheduleclerks, order dispatchers, salaried fuel men, salaried inspectors,salariedmotor testers, salaried meter repair meli, main office andplant janitors, regularly scheduled part-time employees, and oc-casional, irregular, and substitute foremen, but excluding all wood andmetal pattern makers, pattern maker apprentices, plant protectionemployees, weighmasters, timekeepers, premium checkers, employeesin the first-aid and medical departments, salaried employees in themetallurgical department, all employees in the home office, all em-ployees in the main office of each Division except janitors, all salariedemployees not directly connected with production and maintenance,general office janitors, Co-op' student employees, part-time employeesnot regularly scheduled, foremen, assistant foremen, chief mill clerksand all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-10At the Ashland, Kentucky, plant of the Employer, where the Steeln-oi kers is the collec-tivo bargaining agent for production and maintenance employees, such employees are in thecontract unit' THE AMERICAN ROLLING MILL COMPANY625ployees, or effectively-recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.Whether or not the bricklayers and apprentices will be includedin the production and maintenance unit is yet to be, determined, asstated hereinabove.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen in Case No. 9-R-2443 be resolved by an election by secretballot, subject to the limitations and additions set forth in the Direc-tion.-Bricklayers and apprentices shall be permitted to vote in the elec-tion, but the Regional Director shall segregate- and impound theirballots pending disposition of the petition in Case No. 9-R-2455.Whether or not such ballots are to be counted, assuming that they mayaffect the results of the election, shall be determined by our laterdecision in Case No. 9-R-2455 as to whether bricklayers and appren-tices are properly a part of the production and maintenance unit, or,on the other hand, are entitled to a separate election. It is -clearlyto be understood that the omission of the name of the Bricklayers-Union from the ballot in the larger unit is not in any sense a pre-judgment of the right of that organization to be placed on the ballotin any separate election that might possibly be found appropriatelater in Case No. 9-R-2455.Should such an election be directed, thename of the Bricklayers' Union will be placed on the ballot therein.DIRECTION OF ELECTION 11As part of the investigation to ascertain representatives for thepurposes of collective bargaining with, The American Rolling MillCompany, Middletown, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter asagent for the Natonal Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board, Rules andRegulations-Series 4, among the employees in-the unit found appro-priate in Section IV, above (as well as bricklayers and apprentices),who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-"Any participant in the election herein may, upon its prompt request to, and approvalthereof by,-the Regional Director, have itsnameremoved from the ballot. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDrarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,-to determine whether they desire to be represented by United Steel-workers of America, C. I. 0., or by Armco Employees IndependentFederation, Incorporated, for the purposes of collective bargaining,or by neither.ORDERIT IS HEREBY ORDERED that Case No. 9-R-2443, instituted by theUnited Steelworkers of America, affiliated with the C. I. 0., and CaseNo. 9-R-2455,-instituted by the Bricklayers, Masons and Plasterers In'-'ternational Union, Local' 57, A. F. of L., be, and they hereby are,severed.